NUMBER 13-08-608-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


            IN RE KRISTINE FERNANDEZ AS NEXT FRIEND OF J.D.T.


                             On Petition for Writ of Mandamus


                               MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                  Per Curiam Memorandum Opinion1

        Relator, Kristine Fernandez as next friend of minor child, J.D.T., filed a petition for

writ of mandamus in the above cause on October 30, 2008. The Court, having examined

and fully considered the petition for writ of mandamus, is of the opinion that relator has not

shown herself entitled to the relief sought. Accordingly, the petition for writ of mandamus

is DENIED. See TEX . R. APP. P. 52.8(a).

                                                                                       PER CURIAM

Memorandum Opinion delivered and
filed this 6th day of November, 2008.

        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).